Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 1 of 14 PageID 212



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


   UNITED STATES SECURITIES AND
   EXCHANGE COMMISSION,

         Plaintiff,

   v.                                                     Case No. 3:17-cv-954-J-32JRK

   BRIAN PAPPAS,

         Defendant.




             FINAL JUDGMENT AS TO DEFENDANT BRIAN PAPPAS

         The Securities and Exchange Commission having filed a Complaint and

   Defendant Brian Pappas having entered a general appearance; consented to the

   Court’s jurisdiction over Defendant and the subject matter of this action; consented to

   entry of this Final Judgment without admitting or denying the allegations of the

   Complaint (except as to jurisdiction and except as otherwise provided herein); waived

   findings of fact and conclusions of law; and waived any right to appeal from this Final

   Judgment:

                                             I.

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

   permanently restrained and enjoined from violating, directly or indirectly, Section

   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]

   and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 2 of 14 PageID 213



   or instrumentality of interstate commerce, or of the mails, or of any facility of any

   national securities exchange, in connection with the purchase or sale of any security:

          (a)    to employ any device, scheme, or artifice to defraud;

          (b)    to make any untrue statement of a material fact or to omit to state a

   material fact necessary in order to make the statements made, in the light of the

   circumstances under which they were made, not misleading; or

          (c)    to engage in any act, practice, or course of business which operates or

   would operate as a fraud or deceit upon any person

   by, directly or indirectly, making any false or misleading statement, or disseminating

   any false or misleading documents, materials, or information, concerning matters

   relating to a decision by an investor or prospective investor to buy or sell securities of

   any company or by engaging in a scheme to defraud involving the entry of false or

   misleading information in an issuer’s books and records.

                                              II.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Section 17(a) of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C.

   § 77q(a)] in the offer or sale of any security by the use of any means or instruments of

   transportation or communication in interstate commerce or by use of the mails,

   directly or indirectly:

          (a)    to employ any device, scheme, or artifice to defraud;




                                               2
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 3 of 14 PageID 214



         (b)    to obtain money or property by means of any untrue statement of a

   material fact or any omission of a material fact necessary in order to make the

   statements made, in light of the circumstances under which they were made, not

   misleading; or

         (c)    to engage in any transaction, practice, or course of business which

   operates or would operate as a fraud or deceit upon the purchaser by, directly or

   indirectly, making any false or misleading statement, or disseminating any false or

   misleading documents, materials, or information, concerning matters relating to a

   decision by an investor or prospective investor to buy or sell securities of any company

   or by engaging in a scheme to defraud involving the entry of false or misleading

   information in an issuer’s books and records.

                                             III.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

   and Defendant’s agents, servants, employees, attorneys, and all persons in active

   concert or participation with them who receive actual notice of this Final Judgment

   by personal service or otherwise are permanently restrained and enjoined from

   violating Section 9(a)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)

   [15 U.S.C. § 78i(a)(2)], directly or indirectly, by using the mails or any means or

   instrumentality of interstate commerce, or of any facility of any national securities

   exchange, to effect, alone or with other persons, a series of transactions in a security,

   other than a government security, or in connection with any security-based swap

   agreement with respect to such security creating actual or apparent active trading in




                                              3
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 4 of 14 PageID 215



   such security, for the purpose of inducing the purchase or sale of such security by

   others.

                                             IV.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Section 13(d) of the Exchange Act [15 U.S.C. § 78m(d)] and Rule 13d-1 [17

   C.F.R. § 240.13d-1] thereunder, by failing to file with the Commission a statement

   containing the information required by Schedule 13D (Rule 13d-101), disclosing his

   direct or indirect beneficial ownership of more than 5 percent of any equity security of

   a class which is registered pursuant to Section 12 of the Exchange Act or any material

   change to such beneficial ownership.

                                             V.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Section 14(a) of the Exchange Act [15 U.S.C. § 78n(a)] and Rule 14a-6(b)

   [17 C.F.R. § 240.14a-1(l)] thereunder, by failing to file with the Commission definitive

   copies of the proxy statement and all other soliciting materials no later than the date

   they are first sent or given to security holders, and providing these materials to each

   national securities exchange on which the registrant has a class of securities listed

   and registered.

                                             VI.




                                              4
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 5 of 14 PageID 216



         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Section 16(a) of the Exchange Act [15 U.S.C. § 7878p(a)] and Rules 16a-2

   and 16a-3 [17 C.F.R. §§ 240.16a-2, 240.16a-3] thereunder, by failing to file with the

   Commission required forms disclosing a direct or indirect beneficial ownership of more

   than 10 percent of any class of equity security registered pursuant to Section 12(b) of

   the Exchange Act.

                                            VII.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Exchange Act Rule 13b2-1 [17 C.F.R. § 240.13b2-1], by falsifying or causing

   to be falsified, any book, record, or account subject to Section 13(b)(2)(A) of the

   Exchange Act.

                                            VIII.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating, directly or

   indirectly, Exchange Act Rule 13a-14 [17 C.F.R. § 240.13a-14] by falsely signing

   personal certifications indicating that he has reviewed the periodic and annual reports

   containing financial statements that an issuer filed with the Commission pursuant to

   Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)], and that, among other things:

         (a)    based on his knowledge, the reports do not contain any untrue statement

   of material fact or omit to state a material fact necessary to make the statements




                                             5
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 6 of 14 PageID 217



   made, in light of the circumstances under which such statements were made, not

   misleading with respect to the period covered by the report;

         (b)    based on his knowledge, the financial statements, and other financial

   information included in the reports, fairly present, in all material respects, the

   financial condition, results of operations and cash flows of the issuer;

         (c)    he has evaluated the effectiveness of the issuer’s disclosure controls and

   procedures and presented in the reports his conclusions about the effectiveness of the

   disclosure controls and procedures;

         (d)    he has disclosed in the reports any change in the issuer’s internal control

   over financial reporting during the reporting period that has materially affected, or is

   reasonably likely to materially affect, the issuer’s internal control over financial

   reporting; and

         (e)    based on his most recent evaluation of the internal control over financial

   reporting, he has disclosed to the issuer’s auditors and the audit committee of the

   board of directors:

                (1)      all significant deficiencies and material weaknesses in the design

         or operation of internal control over financial reporting which are reasonably

         likely to adversely affect the issuer’s ability to record, process, summarize, and

         report financial information, and

                (2)      any fraud, whether or not material, that involves management or

         other employees who have a significant role in the issuer’s internal control over

         financial reporting.




                                               6
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 7 of 14 PageID 218



                                               IX.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from violating Exchange Act Rules

   13a-15(b) and (c) [17 C.F .R. §§ 240.13a-15(b), (c)], directly or indirectly, by failing to

   evaluate the effectiveness of an issuer’s disclosure controls and procedures at the end

   of each fiscal quarter and failing to evaluate an issuer’s internal controls over financial

   reporting at the end of each fiscal year.

                                               X.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from aiding and abetting any

   violation of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Rules 12b-20,

   13a-1, and 13a-13 [17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-13], by knowingly

   or recklessly providing substantial assistance to an issuer that files or causes to be

   filed with the Commission any annual or quarterly report required to be filed with the

   Commission pursuant to Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and

   Rules 13a-1 and 13a-13 promulgated [17 C.F.R. §§ 240.13a-1 and 240.13a-13]

   thereunder, that:

         (a)    contains an untrue statement of material fact or omits to state any

   material fact necessary in order to make the statements, in light of the circumstances

   under which they were made, not misleading;

         (b)    fails to contain information required to be contained therein; or




                                               7
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 8 of 14 PageID 219



         (c)     fails to comply in any material respect with the requirements of Section

   12(g) or Section 13(a) of the Exchange Act [15 U.S.C. §§ 78l and 78m(a)] or Rules 12b-

   20, 13a-1, and 13a-13 [17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-13]

   thereunder.

                                              XI.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from aiding and abetting any

   violation of Section 13(b)(2)(A) and (B) of the Exchange Act [15 U.S.C. § 78(b)(2)(A),

   (B)] by knowingly or recklessly providing substantial assistance to an issuer that:

         (a)     fails to make and keep books, records, and accounts, which, in reasonable

   detail, accurately and fairly reflect the transactions and dispositions of the assets of

   the issuer; and

         (b)     fails to devise and maintain a system of internal accounting controls

   sufficient to provide reasonable assurances that:

                 (1)   transactions are executed in accordance with management's

         general or specific authorization;

                 (2)   transactions are recorded as necessary:

                       (i)    to permit preparation of financial statements in conformity

                 with generally accepted accounting principles or any other criteria

                 applicable to such statements; and

                       (ii)   to maintain accountability for assets;




                                              8
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 9 of 14 PageID 220



                (3)    access   to   assets   is   permitted   only   in   accordance   with

         management’s general or specific authorization; and

                (4)    the recorded accountability for assets is compared with the

         existing assets at reasonable intervals and appropriate action is taken with

         respect to any differences.

                                              XII.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from aiding and abetting any

   violation of Section 13(k) of the Exchange Act [15 U.S.C. § 78m(k)], by knowingly or

   recklessly providing substantial assistance to an issuer that directly or indirectly,

   including through any subsidiary, extends or maintains credit, arranges for the

   extension of credit, or renews an extension of credit, in the form of a personal loan to

   or for any director or executive officer (or equivalent thereof) of an issuer.

                                              XIII.

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

   Defendant is permanently restrained and enjoined from aiding and abetting any

   violation of Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Regulation FD

   [17 C.F.R. § 243.100 et seq.] thereunder, by knowingly or recklessly providing

   substantial assistance to an issuer disclosing material nonpublic information

   regarding that issuer or its securities to persons described in 17 C.F.R. § 243.100(b)(1)

   without making public disclosure of that information.




                                               9
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 10 of 14 PageID 221



                                              XIV.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided

    in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also binds the

    following who receive actual notice of this Final Judgment by personal service or

    otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and

    (b) other persons in active concert or participation with Defendant or with anyone

    described in (a).

                                              XV.

           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to

    Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)], Defendant is prohibited

    permanently from acting as an officer or director of any issuer that has a class of

    securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l] or

    that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

    § 78o(d)].

                                              XVI.

           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

    Defendant is barred, for a period of 10 years from the entry of this order, from

    participating in an offering of penny stock, including engaging in activities with a

    broker, dealer, or issuer for purposes of issuing, trading, or inducing or attempting to

    induce the purchase or sale of any penny stock. A penny stock is any equity security

    that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

    Exchange Act [17 C.F.R. § 240.3a51-1].




                                               10
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 11 of 14 PageID 222



                                             XVII.

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

    Defendant is liable for disgorgement of $3,000, representing profits gained as a result

    of the conduct alleged in the Complaint and a civil penalty in the amount of $47,000,

    pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3)

    of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this obligation

    by paying $50,000 to the Securities and Exchange Commission pursuant to the terms

    of the payment schedule set forth below after entry of this Final Judgment.

           Defendant may transmit payment electronically to the Commission, which will

    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also

    be made directly from a bank account via Pay.gov through the SEC website at

    http://www.sec.gov/about/offices/ofm.htm.       Defendant may also pay by certified

    check, bank cashier’s check, or United States postal money order payable to the

    Securities and Exchange Commission, which shall be delivered or mailed to

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

    and shall be accompanied by a letter identifying the case title, civil action number,

    and name of this Court; Brian Pappas as a defendant in this action; and specifying

    that payment is made pursuant to this Final Judgment.

          Defendant shall simultaneously transmit photocopies of evidence of payment

    and case identifying information to the Commission’s counsel in this action.          By

    making this payment, Defendant relinquishes all legal and equitable right, title, and



                                               11
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 12 of 14 PageID 223



    interest in such funds and no part of the funds shall be returned to Defendant. The

    Commission shall send the funds paid pursuant to this Final Judgment to the United

    States Treasury.

                                            XVIII.

           Brian Pappas shall pay the total of disgorgement and penalty due of $50,000

    in twelve (12) installments to the Commission according to the following schedule: (1)

    $5,000, within 14 days of entry of this Final Judgment; (2) $4,100 due on or before the

    first of each month thereafter for ten (10) months, beginning on the month following

    entry of this Final Judgment; and (3) a final payment of $4,000 plus the amount of

    post-judgment interest, which has accrued pursuant to 28 U.S.C. § 1961 on any unpaid

    amounts due after 14 days of the entry of Final Judgment, within one year of entry of

    this Final Judgment. Payments shall be deemed made on the date they are received

    by the Commission and shall be applied first to post-judgment interest.       Prior to

    making the final payment set forth herein, Brian Pappas shall contact the staff of the

    Commission for the amount due for the final payment.

          If Brian Pappas fails to make any payment by the date agreed and/or in the

    amount agreed according to the schedule set forth above, all outstanding payments

    under this Final Judgment, including post-judgment interest, minus any payments

    made, shall become due and payable immediately at the discretion of the staff of the

    Commission without further application to the Court.



                                             XIX.




                                              12
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 13 of 14 PageID 224



            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent

    is incorporated herein with the same force and effect as if fully set forth herein, and

    that Defendant shall comply with all of the undertakings and agreements set forth

    therein.

                                              XX.

            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for

    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,

    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,

    and further, any debt for disgorgement, civil penalty, or other amounts due by

    Defendant under this Final Judgment or any other judgment, order, consent order,

    decree or settlement agreement entered in connection with this proceeding, is a debt

    for the violation by Defendant of the federal securities laws or any regulation or order

    issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy Code, 11

    U.S.C. § 523(a)(19).

                                             XXI.

            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this

    Final Judgment.

            DONE AND ORDERED in Jacksonville, Florida the 2nd day of November,

    2018.




                                              13
Case 3:17-cv-00954-TJC-JRK Document 36 Filed 11/02/18 Page 14 of 14 PageID 225




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

    sj
    Copies:

    Counsel of record

    Pro se Defendant




                                         14
